UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1510


MERLE T. RUTLEDGE, JR.,

                  Plaintiff – Appellant,

             v.

CITY OF NORFOLK, VIRGINIA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00157-MSD-JEB)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Merle T. Rutledge, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Merle T. Rutledge, Jr., appeals the district court’s

order    dismissing    his    42   U.S.C.     § 1983   (2006)     civil    rights

complaint for failing to state a claim upon which relief could

be granted.      On appeal, we confine our review to the issues

raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and

Rutledge’s    brief    alleges     no   error   committed    by   the     district

court.    Accordingly, we affirm the order of the district court.

We   dispense   with   oral    argument      because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2